Title: To George Washington from Gouverneur Morris, 9 May 1799
From: Morris, Gouverneur
To: Washington, George



My dear Sir,
Newark 9 May 1799

I take the Liberty to enclose a Letter long since transmitted to me for Monsieur de la fayette. It was in London with my Papers when I saw him last at Altona but (if in my Possession) I should perhaps have withheld it as having no probable Relation to any Matter within his present Competency—I should have delivered it into your own Hands at Mount Vernon if Business which demands my Attendance had not compelled me to return from Philadelphia Northward—But I assure you my dear Sir the Pleasure of passing a few Hours with you is among the greatest which I promised myself in returning to my native Country. Render I beseech you my Respect acceptable to Mrs Washington and beleive me as ever yours

Gouv. Morris

